240 S.W.3d 733 (2007)
Steven E. TURNER, Appellant,
v.
Ronald L. DARR, Respondent.
No. WD 67858.
Missouri Court of Appeals, Western District.
October 23, 2007.
Motion for Rehearing and/or Transfer Denied December 18, 2007.
Seth Shumaker, Kirksville, for appellant.
Ann P. Hagan, Mexico, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and JAMES M. SMART, JR., Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2007.

ORDER
Steven Turner ("Turner") appeals a judgment in favor of the defendant in his suit for damages resulting from a three-car rear-end collision. Turner claims that the jury's verdict in favor of the defendant was against the weight of the evidence, and that the trial court abused its discretion in denying a motion for new trial on that basis. Because evidentiary support is not a prerequisite to a general defense verdict, we affirm pursuant to Rule 84.16(b). A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court.